258 P.2d 492 (1953)
PEOPLE ex rel. ATTORNEY GENERAL
v.
HANNA.
No. 17055.
Supreme Court of Colorado.
May 18, 1953.
Charles H. Woodard, Colorado Springs, Victoria F. Gross, Denver, for respondent.
Duke W. Dunbar, Atty. Gen., H. Lawrence Hinkley, Deputy Atty. Gen., Frank A. Wachob, Asst. Atty. Gen., for relator.
KNAUSS, Justice.
This is an original proceeding brought in the Supreme Court of Colorado by the Attorney General in his official capacity, charging the respondent, Hanna, with a violation of the provisions of section 21, chapter 14, '35 C.S.A. relating to the unauthorized practice of law.
We have considered the complaint of relator, Attorney General, together with the exhibits thereto attached, and respondent's answer thereto. It appears that the respondent, a public stenographer in Colorado Springs, Colorado, engaged in the practice of law in this State, without having a license so to do. By her answer, respondent admits that she prepared a will for one William S. Rose, Jr.; charged and received therefor a fee of $15; admits that her telephone listing contained the words "Legal FormsDepositionsConveyance Papers", and asserts that thereby she intended "to give information as to the nature of the instruments to be executed in that capacity, and for no other purpose." Respondent also admits that she prepared an opinion on the title to certain real estate in El Paso County, Colorado.
In her answer respondent admits the several matters charged, and seeks to excuse her actions because she "had no intent to violate" the pertinent provisions of our statutes relating to the unauthorized practice of law.
Respondent concludes her answer by stating that she stands ready to abide the order of this court and prays that the charge against her be dismissed.
We must conclude from the record that respondent engaged in the practice of law *493 in this State, without having the requisite license, and we find the respondent guilty of contempt of this Court; adjudge that she be fined therefor in the sum of $200, said sum to be paid into the office of the Clerk of this Court within fifteen days from the announcement hereof, and that in default of said payment, respondent be incarcerated in the County Jail of El Paso County, Colorado, and there held for a period of sixty days, or until said fine has been paid.